  Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 1 of 19 PageID #: 1




                                                                      JURY TRIAL DEMANDED


                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI


  DUSTIN HEFLEY                                                     COMPLAINT

                         Plaintiff,

          vs.                                       Case No.
  CORIZON HEALTH, INC. and ANNE L.
  PRECYTHE, in her official capacity as
  director of the Missouri Department of
  Corrections
                        Defendants.


                                         COMPLAINT

       Plaintiff, Dustin Hefley, through counsel, brings the following action against Defendants,

Corizon Health, Inc. (“Corizon”) and Anne L. Precythe (in her official capacity as director of the

Missouri Department of Corrections):

                                  GENERAL ALLEGATIONS

   1. This action is brought for equitable relief and damages under 42 U.S.C. §§ 1983 (the Ku

Klux Klan Act of 1871), 1985 and 1986 (“the Civil Rights Act”) in regard to violations by

defendants of rights secured to Plaintiff by the Fourth, Fifth, Eighth, and Fourteenth

Amendments to the United States Constitution. Attorney fees, costs and expert witness costs are

sought pursuant to 42 U.S.C. § 1988.




                                           Page 1 of 19
  Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 2 of 19 PageID #: 2




   2. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343 in

that Plaintiff has brought claims arising under federal law for violations of his constitutional

rights as provided by 42 U.S.C. § 1983 and pendent state law claims pursuant to 28 U.S.C. §

1367.

   3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) in that all defendants reside

in Missouri or may be found in this District and Division, and in that the events giving rise to this

claim occurred within this District and Division, and specifically within Pike County, Missouri.

   4. This Court has personal jurisdiction over the defendants as the defendants are residents

and citizens of political subdivisions of the State of Missouri.

   5. This Court also has personal jurisdiction over the non-resident defendants as they

transacted business in Missouri, formed contracts in Missouri, and committed tortious acts in

Missouri.

   6. At all times relevant to this petition, Plaintiff was a resident of Pike County, Missouri.

   7. Defendant, Anne L. Precythe, is the director of the Missouri Department of Corrections

(“DOC”) and at all times relevant herein was acting in that capacity.

   8. Plaintiff brings his claims against Ms. Precythe in her official capacity only.

   9. Defendant Precythe, as director of the DOC, at all times pertinent to this petition, had

authority for and was directly responsible for, among other duties:

            a. The operation of the DOC correctional facilities, including the Northeast

               Correctional Center (“NECC”), and for the control, housing and treatment of all

               persons who are committed, whether post-arrest, pending trial or after trial and

               sentencing, to the custody of the DOC by the courts of the State of Missouri and

               the operation of Missouri law;




                                            Page 2 of 19
   Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 3 of 19 PageID #: 3




             b. The safety, well-being, medical care and mental health needs of the inmates

                committed to the DOC by the State of Missouri;

             c. The establishment, dissemination and enforcement of policies and procedures

                related to the safety and well-being of the inmates confined within the DOC; and

                The arranging for professional medical care to provide medical services to the

                inmates confined within the JCDC;

             d. The hiring and retention of medical staff or otherwise arranging for professional

                medical care to provide medical services to the inmates confined at DOC

                facilities, including Plaintiff; and

             e. The assignment and classification of inmates.

    10. Defendant Precythe, as director of the DOC, is required to, and in fact did, promulgate

and approve policies and procedures that governed and regulated the operation of the DOC

facilities, including NECC.

    11. At all times relevant to this complaint, Defendant Precythe, as director of the DOC, was

required to promulgate and approve policies and procedures that governed and regulated the

supervision of and medical care provided to inmates incarcerated in the DOC system.

    12. During Defendant Precythe’s time as director of DOC, DOC was party to a contract with

a medical services provider, Defendant Corizon, under which Corizon agreed to provide medical

care to the inmates incarcerated in correctional facilities operated by DOC.

    13. DOC agreed to pay Corizon for medical services it provided DOC inmates, including

Plaintiff.

    14. In connection with the medical services it provided DOC inmates, Corizon promulgated

policies and procedures related to medical treatment provide to DOC inmates.




                                             Page 3 of 19
  Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 4 of 19 PageID #: 4




   15. As a result of DOC’s delegation of policy-making authority to Corizon the policies of

Corizon became the official policies of DOC.

   16. Because Corizon was responsible for fulfilling Defendants’ non-delegable duty to

provide necessary medical care to its inmates, the actions of Corizon were done under color of

law.

   17. Plaintiff has exhausted his administrative remedies with respect to the claims raised in

this complaint.

                                         Scabies Infestation

   18. At all times relevant to this complaint, Plaintiff was incarcerated at NECC.

   19. Mr. Hefley was booked into NECC on or about August 28, 2017.

   20. At that time, he informed NECC staff that he had a rash on his hands and midsection.

   21. Two days later, Dr. Whitlock saw Mr. Hefley for what Dr. Whitlock stated was eczema

caused by a soap or detergent allergy.

   22. Mr. Hefley continued to complain of the rash and itching until October 16, 2017 when he

saw Nurse Selsor. At that visit, Ms. Selsor noted the presence of a generalized rash over most of

Mr. Hefley’s body.

   23. Two weeks later at an appointment to follow up on Mr. Hefley’s previous cancer

diagnosis, Dr. Miguel Paniagua observed Mr. Hefley’s skin condition and diagnosed him with a

pruritic erythematous rash, but did not identify the cause of the rash.

   24. In fact, between Mr. Hefley’s booking at NECC in August 2017 until October 31, 2019,

multiple doctors and nurses at NECC saw Mr. Hefley and misdiagnosed his skin condition.

These misdiagnoses included, but were not limited to the following:




                                            Page 4 of 19
  Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 5 of 19 PageID #: 5




            a. Dr. Whitlock believed that Mr. Hefley’s rash was contact dermatitis from laundry

               detergent (12/8/17)

            b. Dr. Michael Hakala believed the rash was stress-related (2/26/18)

            c. Teresa Burrell, a nurse, noted that Mr. Hefley was suffering from altered skin

               integrity (3/8/18)

            d. Eric Lotter, also a nurse, noted that Mr. Hefley suffered from eczema (7/7/18)

            e. While consulting with Dr. Karen Rhodes, Mr. Hefley was diagnosed with

               folliculitis, despite the fact that no physical exam was performed (7/17/18)

            f. Dr. Rhodes also diagnosed Mr. Hefley with an uncontrolled allergy due to wash

               soap (9/7/18)

            g. Nurse practitioner, Tamra Crouch, diagnosed Mr. Hefley with urticaria (10/12/18)

            h. Dr. Jeffrey McCollum diagnosed Mr. Hefley with itching folliculitis (11/7/18)

            i. Dr. McCollum later stated that he believed that anxiety played a large role, the

               majority role, or the causative role in Mr. Hefley’s puritis (11/21/18)

            j. Dr. Robert Schaaf diagnosed Mr. Hefley with lichen simplex chronicus (1/1/19)

            k. Dr. Samang Kim diagnosed Mr. Hefley with impetigo (3/4/19)

            l. Dr. McCollum changed his diagnosis to Lichen Planus Simplex (3/6/19)

            m. Dr. Joulle Stevenson diagnosed Mr. Hefley with atopic dermatitis (10/31/19)

   25. On August 26, 2019, more than two years after Mr. Hefley first complained of a rash and

after his two dermatology referral requests (11/27/18 and 2/28/19) were denied, Dr. Jerry

Lovelace referred Mr. Hefley for a dermatology consultation.

   26. Mr. Hefley saw Dr. Robyn McCullem at the Jefferson City Medical Group on September

20, 2019.




                                           Page 5 of 19
  Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 6 of 19 PageID #: 6




   27. Dr. McCullem immediately diagnosed Mr. Hefley with scabies.

   28. Using a dermatoscope, Dr. McCullem observed multiple burrows in Mr. Hefley’s flesh.

   29. She also observed eggs on a mineral oil scraping.

   30. Even though Dr. McCullem properly diagnosed Mr. Hefley with scabies and Mr. Hefley

was able to begin treatment, his symptoms continued.

   31. On November 2, 2019, Mr. Hefley saw Nurse Slaughter who noted Mr. Hefley’s

complaint of a rash on his inner thigh.

   32. Nurse Slaughter did not look at Mr. Hefley’s leg because there was no correctional

officer available for supervision.

   33. She did note that Mr. Hefley described the area as long, streaking purple lines similar to

stretch marks, but were very deep and caused a constant, burning sensation.

   34. Despite ongoing complaints by Mr. Hefley, this visit with Nurse Slaughter was the sole

follow up appointment that Mr. Hefley had following his dermatology referral appointment with

Dr. McCullem.

   35. Appointments with Dr. Joulle Stevenson were cancelled on November 7, 2019,

November 26, 2019, December 3, 2019, and December 11, 2019.

   36. On January 15, 2020, Mr. Hefley saw Dr. Stevenson, who stated that she had spoken

with Dr. Lovelace and that Mr. Hefley would receive another round of Ivermectin, but declined

to prescribe any Permethrin.

   37. This approach was destined to fail as the Ivermectin alone is insufficient to address

scabies.

   38. Furthermore, DOC staff failed to take additional prophylactic steps to stop the scabies

infestation like providing laundry service or treating Mr. Hefley’s cellmate for scabies.




                                           Page 6 of 19
   Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 7 of 19 PageID #: 7




    39. At the end of January 2020, medical staff stopped giving Mr. Hefley Gabapentin and

Benadryl.

    40. While the Gabapentin was ultimately renewed, Mr. Hefley did not receive any Benadryl

until February 18.

    41. By that time, Mr. Hefley had gone 18 days without it.

    42. Additionally, Mr. Hefley did not receive his Permethrin treatment.

    43. On April 8, 2020 Mr. Hefley saw Nurse Crouch again and complained that he continued

to feel like bugs were crawling under his skin and around his eyes, mouth, and nose.

    44. Nurse Crouch once again asked if Mr. Hefley had spoken with mental health.

    45. Mr. Hefley advised Nurse Crouch that it was mental health that encouraged him to speak

with the medical department.

    46. Since Mr. Hefley first complained about a skin rash and the itching associated with that

rash, the medical staff tasked with treating these issues consistently prescribed topical steroids to

Mr. Hefley and instructed him to use those steroids continuously.

    47. Medical staff prescribed Mr. Hefley prednisone for 14 months and other topical steroids

for 21 months.

                                         Clavicle Fracture

    48. While still dealing with symptoms associated with the scabies outbreak, Mr. Hefley

suffered a fractured clavicle on January 2, 2020 when he fell from his top bunk to the cement

floor.

    49. Prison staff called a Code 16 for Mr. Hefley’s fall at 11:26 p.m.

    50. Mr. Hefley was knocked unconscious and woke up to being placed on a backboard to be

carried to the medical unit.




                                            Page 7 of 19
   Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 8 of 19 PageID #: 8




   51. Upon arrival to the medical unit, the triage nurse, Vickie Utterback, noted swelling and

pain in the area of Mr. Hefley’s collar bone and shoulder, yet when Mr. Hefley begged to go to

the hospital for treatment, Ms. Utterback responded, “Stop complaining. Nothing is wrong.”

   52. On January 14, 2020, Dr. Jerry Lovelace told Mr. Hefley’s mother that Dr. Stevenson

was not informed of the severity of Mr. Hefley’s clavicle and rib injuries.

   53. Dr. Stevenson also advised that Mr. Hefley’s arm should be in a sling, that Mr. Hefley

should be using an ice pack, and that Mr. Hefley should sleep in a bottom bunk for the night.

   54. However, no bottom bunks were available, so correctional staff had Mr. Hefley sleep in

the TCU overnight.

   55. At 12:15 a.m., Mr. Hefley was admitted to the TCU rating his pain at a 9 out of 10.

   56. When the doctor arrived at 7:39 a.m., she failed to examine Mr. Hefley and simply

classified his status as “good.”

   57. No one removed Mr. Hefley’s shirt to assess his clavicle injury.

   58. Mr. Hefley suffered with intense pain from 11:30 p.m. the night of the fall until the late

afternoon the following day.

   59. The x-rays showed that Mr. Hefley suffered a broken left clavicle and two broken ribs.

   60. Despite this objective evidence and continued problems with the clavicle, Defendants

denied Mr. Hefley’s reasonable request for an orthopedic referral on January 7, 2020.

   61. Despite the fact that he went to TCU, Mr. Hefley was not provided a “lay in” for either a

work stop or a wedge pillow to ensure that he would heal comfortably.

   62. Instead, on January 8, 2020, a follow up x-ray was scheduled for four weeks out and Mr.

Hefley’s ibuprofen was increased.

   63. On January 9, 2020, Dr. Lovelace noted that the clavicle fracture was a closed fracture.




                                           Page 8 of 19
   Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 9 of 19 PageID #: 9




    64. After his initial stay in the TCU, Mr. Hefley was returned to his cell, where he was

unable to sleep on the bottom bunk as Dr. Stevenson ordered.

    65. Instead, he was forced to sleep on a plastic chair.

    66. The pain often became so severe that he couldn’t sleep.

    67. After 8 days of sleeping in a plastic chair, Mr. Hefley’s mother called Regina (DON) on

January 7, 2020 to request that Mr. Hefley be issued a wedge pillow in order to be able to sleep

in the bottom bunk as was requested by Dr. Stevenson.

    68. On January 10, 2020 a second request was made by Mr. Hefley’s mother with Regina for

a wedge pillow and was advised this required a doctor referral and she would follow up.

    69. On January 14, 2020, Dr. Lovelace advised Dustin’s mother that a request had been made

for the wedge pillow.

    70. The wedge pillow was finally issued on January 21, 2020, 19 days after the initial injury.

    71. Despite complaints that his collar bone was grinding, Defendants denied Mr. Hefley’s

request for an orthopedic referral on January 15, 2020.

    72. On January 25, 2020, Nurse Phillips requested an additional x-ray due to Mr. Hefley’s

complaints of shoulder pain.

    73. Mr. Hefley’s mother was so desperate for her son to get medical attention that she

personally spoke with Dr. Lovelace on January 28, 2020 and pleaded with him to help her son.

    74. She advised Dr. Lovelace that Mr. Hefley had been sleeping on a chair for 26 days and

that his whole body was in pain after trying to compensate different sleeping and sitting positions

in an effort to get some pain relief.

    75. Dr. Lovelace prescribed Mr. Hefley Robaxin, a muscle relaxer at this time; however,

following Dr. Lovelace’s conversation with Mr. Hefley’s mother, Mr. Hefley was provided no




                                            Page 9 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 10 of 19 PageID #: 10




additional orthopedic treatment for his fractured clavicle until an April 1 visit with Dr. Timothy

Galbraith.

    76. On April 1, 2020, Mr. Hefley had an appointment with Dr. Galbraith, who diagnosed Mr.

Hefley with a closed, displaced fracture of the acromial end of the left clavicle with delayed

healing.

    77. He determined that Mr. Hefley needed to consult with an orthopedic trauma specialist

and referred Mr. Hefley to Dr. Brett Crist.

    78. A consult was scheduled for May 5, 2020 with Dr. Crist; however, when he arrived for

the appointment, no medical records had been sent for the appointment and only an outdated

(2017) CT scan had been provided to Dr. Crist.

    79. Dr. Crist did not receive the May 1, 2020 CT scan that showed left rib and clavicle

fracture.

    80. Dr. Crist advised Mr. Hefley that he would require extensive surgery with bone grafts,

plates, and screws to heal the clavicle injury.

    81. Because of COVID-19, no surgery could be scheduled.

    82. Had Defendants promptly and appropriately addressed the fracture immediately after he

suffered the injury, the surgery could have been completed before COVID-19 shut down

orthopedic surgical procedures.

    83. As a result of Defendants’ delay, Mr. Hefley did not undergo surgery until July 6, 2020.

    84. Dr. Crist saw Mr. Hefley again for a surgical follow up appointment on August 18, 2020.

    85. At that appointment, Dr. Crist told Mr. Hefley to begin physical therapy immediately.

    86. After the August 18 appointment, Mr. Hefley had only one physical therapy session, then

no additional follow up.




                                           Page 10 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 11 of 19 PageID #: 11




COUNT I—CLAIMS BROUGHT PURSUANT TO 42 U.S.C. § 1983-ALL DEFENDANTS

    87. Plaintiff incorporates all preceding allegations by reference as if set out in full in this

count.

    88. During his incarceration, Plaintiff suffered from serious medical conditions that affected

his daily activities.

    89. Specifically, Plaintiff suffered from a scabies infestation and fractured clavicle and ribs.

    90. Defendants knew or should have known of Plaintiff’s serious medical condition.

    91. Plaintiff, by virtue of his physical infirmities and status as a prisoner within the DOC,

was completely and totally dependent upon Defendants to provide for his physical health needs.

    92. Plaintiff’s constitutional right to adequate medical care and treatment was clearly

established at the time of his incarceration in DOC.

    93. Plaintiff’s right to medical treatment was clearly established, and Defendants did know or

should have known of this right.

    94. Defendants repeatedly and purposefully ignored Plaintiff’s need for medical services.

    95. Alternatively, Defendant turned a blind eye to the deprivations of Plaintiff’s

constitutional rights and failed to take action to correct said deprivations.

    96. On information and belief, Defendants affirmatively sanctioned the deprivations of

Plaintiff’s constitutional rights by implementing official policies which directly caused the

deprivations complained of herein.

    97. By so doing, Defendants were deliberately indifferent to Plaintiff’s constitutional rights,

and Plaintiff’s serious medical needs.

    98. The repeated decision not to provide Plaintiff with adequate and necessary medical

treatment was made pursuant to Defendants’ official policies and practices as outlined herein.




                                            Page 11 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 12 of 19 PageID #: 12




   99. Defendants’ deliberate indifference to Plaintiff’s serious medical needs constituted the

unnecessary and wanton infliction of pain.

   100.        As a result of the actions and omissions of Defendant, Plaintiff suffered damages

and injuries including assault, battery, abuse, cruel and unusual punishment, denial of proper and

adequate medical care, pain and suffering, mental and emotional pain and anguish, and other

violations by Defendant of rights secured to Plaintiff by the Fourth, Fifth, Eighth, and Fourteenth

Amendments of the United States Constitution and the Missouri Constitution.

   101.        Defendants failed to promulgate adequate policies, practices, and procedures

regarding medical care for prisoners so as to prevent the deprivation of civil rights complained of

herein.

   102.        Throughout the relevant time period, Defendants had the responsibility and

obligation to supervise and control the acts of the guards, matrons, deputies, medical personnel

and all staff and other agents in connection with DOC; however, failed to do so.

   103.        The cruel and unusual punishment and other constitutional violations inflicted

upon Plaintiff were and are persistent and widespread practices of Defendants, and their

employees, and such practices are and were so common and well-settled as to constitute a

custom representing official policy on the part of Defendant.

   104.        The actions and omissions of Defendants were committed under color of state law

and pursuant to policies, practices and procedures used with respect to the handling of prisoners

held or processed at DOC.

   105.        The actions and omissions of Defendants constitute a violation of the Civil Rights

Act, 42 U.S.C. § 1983 et seq., and Plaintiff is therefore entitled to equitable relief, damages, and




                                           Page 12 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 13 of 19 PageID #: 13




the recovery of litigation costs, including reasonable attorney fees and expert witness fees

pursuant to § 1988.

    106.        As a direct and proximate result of the custom, practice, actions and omissions of

Defendants, Plaintiff was deprived of his civil rights and liberties in violation of the Constitution

of the United States, the Constitution of the State of Missouri, and 42 U.S.C. § 1983 et seq., in

that Plaintiff was:

            a. Deprived of his right to be secure in his person, papers and effects;

            b. Deprived of his right to personal safety and freedom from excessive force and

                cruel and unusual punishment;

            c. Deprived of his right to adequate medical care;

            d. Deprived of his right to substantive and procedural due process at law;

            e. Effectively punished by Defendants in excess of any punishment properly ordered

                by a court of law; and

            f. Deprived of his right to privileges and immunities of the law.

    107.        Defendants’ actions as described above were evil, willful, malicious and in

conscious disregard to Plaintiff’s rights justifying an award of punitive damages.

    108.        An award of punitive damages would serve to punish Defendants and to deter

Defendants and others from engaging in similar conduct in the future.

    109.        Plaintiff specifically prays for punitive damages.




                             COUNT II-NEGLIGENCE-CORIZON




                                           Page 13 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 14 of 19 PageID #: 14




   110.          Plaintiff incorporates all preceding allegations by reference as if set out in full in

this count.

   111.          This court has supplemental jurisdiction of this state law claim under 28 U.S.C. §

1367 in that this claim is so related to the federal question claims as to form part of the same case

or controversy under Article III of the U.S. Constitution.

   112.          At all times relevant to this complaint, Defendant Corizon acted by and through

its agents and employees.

   113.          The negligent acts and omissions of Defendant Corizon’s employees set forth

more fully in this complaint occurred in the course and scope of their employment with

Defendant Corizon.

   114.          Accordingly, Defendant Corizon is vicariously liable for its employees’ and

agents’ negligent act and omissions.

   115.          Defendant Corizon and its employees and agents owed Mr. Hefley a duty:

              a. To provide an adequate number of health care providers with sufficient

                 knowledge, experience, and training to meet his health care needs;

              b. To provide Mr. Hefley with medical care;

              c. To provide Mr. Hefley medical care in a timely fashion;

              d. To properly diagnose and treat Mr. Hefley’s serious medical conditions;

              e. To refer Mr. Hefley to appropriate specialists;

              f. To not be deliberately indifferent to Mr. Hefley’s health care needs;

              g. To provide an adequate initial medical and mental health screening upon Mr.

                 Hefley’s entering DOC;

              h. To provide Mr. Hefley access to necessary medical treatment;




                                             Page 14 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 15 of 19 PageID #: 15




           i. To respond to Mr. Hefley’s serious medical emergencies;

           j. To promulgate policies and procedures regarding the medical care prisoners to

              ensure that they receive such medical care as is reasonable and necessary;

           k. To ensure that DOC medical personnel were adequately trained and equipped to

              diagnose and treat inmates’ medical conditions, including those suffered by

              Plaintiff;

           l. To ensure that Mr. Hefley received prescription medication necessary to treat his

              serious medical conditions;

           m. To ensure that Mr. Hefley received prescription medication in such a way as to

              minimize the risk of adverse side effects and to maximize the efficacy of the

              prescription medication;

           n. To ensure that Mr. Hefley received prescription medication in a manner consistent

              with the applicable standard of care;

           o. To be aware of Mr. Hefley’s individualized medical needs;

           p. To ensure that Mr. Hefley’s medical treatment was performed in a manner

              consistent with Mr. Hefley’s individualized medical needs;

           q. To ensure that, in all respects, Mr. Hefley’s medical care satisfied the applicable

              standard of care; and

           r. To use reasonable care in the performance of its duties in provided medical care

              to Plaintiff and other inmates at DOC.

   116.       Defendant Corizon breached its duties to Mr. Hefley and was negligent.

   117.       The negligent acts and omissions of Defendant Corizon and its agents and

employees included, but was not limited to:




                                          Page 15 of 19
Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 16 of 19 PageID #: 16




       a. Failing to timely diagnose Mr. Hefley’s scabies infestation;

       b. Failing to appropriately treat Mr. Hefley’s scabies infestation;

       c. Incorrectly diagnosing Mr. Hefley’s scabies infestation multiple times;

       d. Failing to refer Mr. Hefley to a dermatologist or other specialist to diagnose and

           treat his skin condition;

       e. Failing to train its employees and agents to diagnose and treat Mr. Hefley’s

           scabies infestation;

       f. Prescribing Mr. Hefley the wrong medication to treat his scabies infestation;

       g. Failing to prescribe Mr. Hefley with the correct medication to treat his scabies

           infestation;

       h. Allowing Mr. Hefley to continue using topical steroids continuously for more

           than 21 months;

       i. Failing to appropriately treat Mr. Hefley’s scabies infestation after Mr. Hefley

           saw Dr. McCullem;

       j. Failing to provide Mr. Hefley with treatment for the scabies infestation that

           satisfied the applicable standard of care;

       k. Failing to appropriately diagnose the nature and extent of Mr. Hefley’s clavicle

           and rib fractures;

       l. Failing to appropriately treat Mr. Hefley’s clavicle and rib fractures;

       m. Forcing Mr. Hefley to sleep in a plastic chair for weeks after he suffered his

           clavicle and rib fractures;

       n. Failing to timely provide Mr. Hefley with a wedge pillow;




                                         Page 16 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 17 of 19 PageID #: 17




              o. Failing to timely refer Mr. Hefley to an orthopedic specialist after suffering his

                   clavicle and rib fractures;

              p.   Misdiagnosing the nature and extent of Mr. Hefley’s clavicle and rib fractures;

              q. Failing to appropriately respond to Mr. Hefley’s continued complaints of pain

                   caused by the clavicle and rib fractures;

              r. Failing to provide Mr. Hefley with treatment for his clavicle and rib fractures that

                   satisfied the applicable standard of care; and

              s. Failing to provide Mr. Hefley with post-surgical treatment and care, including but

                   not limited to physical therapy; and

              t. Failed to use that degree of care that careful and prudent physicians and other

                   medical professionals would use under the same or similar circumstances.

   118.            As a direct and proximate result of Defendant Corizon’s multiple negligent acts

and omissions, Mr. Hefley suffered injuries including, but not limited to economic and non-

economic damages in amounts to be determined at trial.

   119.            Defendant Corizon’s actions as set forth above were wanton, reckless, evil, and in

conscious disregard to the rights of Mr. Hefley and an award of punitive damages would serve to

punish Defendant Corizon and to deter Defendant Corizon and others from engaging in similar

conduct in the future.

                       COUNT III-NEGLIGENT SUPERVISION-CORIZON

   120.            Plaintiff incorporates all preceding allegations by reference as if set out in full in

this count.




                                                 Page 17 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 18 of 19 PageID #: 18




   121.        At all times relevant to this complaint, Defendant Corizon provided physician

care, physician services, diagnosis, treatment, and other necessary medical services for prisoners

at DOC, including Plaintiff.

   122.        Defendant Corizon provided such care pursuant to a contract with DOC.

   123.        Defendant Corizon provided such care through physicians and other medical

professionals affiliated with or employed by Defendant Corizon.

   124.        As described more fully in Count II above, these physicians and other medical

professionals breached the duties they owed Mr. Hefley and were thereby negligent.

   125.        The negligent acts of Defendant Corizon’s agents and employees directly and

proximately caused Mr. Hefley to suffer economic and non-economic damages.

   126.        Defendant Corizon knew, or by the use of reasonable care should have known, of

the negligent acts and omissions of its agents and employees.

   127.        Defendant Corizon failed to use ordinary care to supervise its agents and

employees in the performance of their duties with respect to the diagnosis and treatment of Mr.

Hefley’s scabies infestation and fractured ribs and clavicle.

   128.        As a direct and proximate result of Defendant Corizon’s failure to supervise its

agents and employees, Mr. Hefley suffered injuries and damages in amounts to be proven at trial.

                                        Prayer for Relief

   WHEREFORE, Plaintiff prays this Court enter judgment in favor of Plaintiff and against

Defendants for actual damages, compensatory damages, and punitive damages in an amount to

be determined by a jury as fair and reasonable, award Plaintiff his reasonable attorney fees and

costs, and award Plaintiff such other relief as the Court deems just and proper.




                                           Page 18 of 19
 Case: 4:21-cv-01050-RLW Doc. #: 1 Filed: 08/23/21 Page: 19 of 19 PageID #: 19




                                          Jury Demand

      Plaintiff demands a trial by jury on all issues so triable.


Date: August 23, 2021

                                              By /s/Nathan A. Duncan
                                              Nathan A. Duncan (Mo. Bar #60186)
                                              PECK HADFIELD BAXTER & MOORE, LLC
                                              nduncan@peckhadfield.com
                                              399 North Main, Suite 300
                                              Logan, Utah 84321
                                              Telephone: (435)787-9700
                                              Facsimile: (435)787-2455
                                              Attorney for Plaintiff




                                          Page 19 of 19
